Order modified on defendant’s appeal by striking out item 9 of the original order for examination, as follows: “ To prove all other facts set forth in the complaint and denied by defendant in its answer;” and on plaintiff’s appeal by striking out from the order of November 28,1919, all after the words “ remain in full force and effect,” thus removing the limitation to a time subsequent to the employment of John Brennan by defendant. As so modified the order is affirmed, without costs; the date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Clarke, P. J., Laughlin, Dowling, Merrell and Philbin, JJ.